Order, dismissing tenants’ petition for an order determining and fixing the emergency rent of commercial space, affirmed, with $10 costs and disbursements. The petition alleges that on March 1, 1943, the demised space was leased, occupied and used for commercial purposes. Under such circumstances the “ emergency rent ” thereof is fixed by chapter 3 of the Laws of 1945, as amended. That law makes no provision for application to the court to determine and fix the emergency rent in such event. Carswell, Nolan and Sneed, JJ., concur; Hagarty, Acting P. J., and Adel, J., dissent and vote to reverse the order, to deny the motion to dismiss, and remit the matter to Special Term, with the following memorandum: The act does not bar the tenant from bringing the proceeding, and while there is no express permission given to bring it, such legislative intention is reasonably clear, particularly in section 7 of chapter 3 of the Laws of 1945, as amended, which authorizes an action by the tenant, and in such action a finding in respect of the lawful rent, would be essential.